


110 HR 3154 IH: Alien Smuggling Criminal Enterprise

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3154
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2007
			Mr. Souder introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To deter alien smuggling criminal
		  enterprises.
	
	
		1.Short titleThis Act may be cited as the
			 Alien Smuggling Criminal Enterprise
			 Deterrence Act of 2007.
		2.Alien smuggling
			 criminal enterprisesSection
			 274 of the Immigration and Nationality Act (8 U.S.C. 1324) is amended by adding
			 at the end the following:
			
				(f)Alien smuggling
				criminal enterprises
					(1)In
				generalWhoever engages in an
				alien smuggling criminal enterprise shall be fined under title 18, United
				States Code, and imprisoned for any term of years not less than 10 or for life.
				The sentence imposed under this paragraph shall be consecutive to any other
				sentence imposed in relation to the conduct punished under this
				subsection.
					(2)DefinitionA person engages in an alien smuggling
				criminal enterprise for the purposes of this subsection if the person—
						(A)violates any of clauses (i) through (v) of
				subsection (a)(1)(A) as part of a series of felony violations constituting 3 or
				more separate incidents;
						(B)commits such violations in concert with 3
				or more other persons; and
						(C)occupies a position of organizer, a
				supervisory position, or any other management position, with respect to such
				violations.
						(3)Violations
				involving minorIf any of
				violations under paragraph (2)(A) involve aliens who have not attained the age
				of 18, the penalty under paragraph (1) shall be a fine under title 18, United
				States Code, and imprisonment for any term of years not less than 20 or for
				life. The sentence imposed under this paragraph shall be consecutive to any
				other sentence imposed in relation to the conduct punished under this
				subsection.
					.
		
